      Case 1:17-md-02800-TWT Document 1202 Filed 03/23/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


                                          MDL Docket No. 2800
In re: Equifax Inc. Customer              No. 1:17-md-2800-TWT
Data Security Breach Litigation
                                          CONSUMER ACTIONS

                                          Chief Judge Thomas W. Thrash, Jr.


  CONSUMER PLAINTIFFS’ NOTICE OF FILING DECLARATION OF
  JENNIFER M. KEOUGH REGARDING CORRESPONDENCE FROM
               ROBERT JOSEPH WHITEMAN, JR.

      Counsel for the Consumer Plaintiffs respectfully submit the Declaration of

Jennifer M. Keough Regarding Correspondence from Robert Joseph Whiteman, Jr.,

attached hereto as Exhibit 1.

      On January 26, 2021, class member Robert Joseph Whiteman, Jr. filed a letter

with the Court regarding the Settlement Administrator’s handling of his claim and

the fact that he has not received any compensation from the Settlement. (Doc. 1199).

      As the Court is aware, the Effective Date of the Settlement has not been

triggered because appeals of this Court’s final approval of the Settlement remain

pending. No payments may be made under the Settlement, and no settlement benefits

can begin, until those appeals are resolved. (See Settlement Agreement, ¶ 17.1.5,
      Case 1:17-md-02800-TWT Document 1202 Filed 03/23/21 Page 2 of 6




Doc. 739-2, at pg. 34-35). Class counsel has conferred with the Settlement

Administrator, who has confirmed they have communicated with the class member,

responded to his previous inquiries, and made him aware that final adjudication of

claims will not be made until after the Effective Date of the Settlement. (See Ex. 1,

¶¶3-4).

      Respectfully submitted this 23nd day of March, 2021.

                                       /s/ Kenneth S. Canfield
                                       Kenneth S. Canfield
                                       Ga Bar No. 107744
                                       DOFFERMYRE SHIELDS
                                       CANFIELD & KNOWLES, LLC
                                       1355 Peachtree Street, N.E., Suite 1725
                                       Atlanta, Georgia 30309
                                       Tel. 404.881.8900
                                       kcanfield@dsckd.com

                                       /s/ Amy E. Keller
                                       Amy E. Keller
                                       DICELLO LEVITT GUTZLER LLC
                                       Ten North Dearborn Street, Eleventh Floor
                                       Chicago, Illinois 60602
                                       Tel. 312.214.7900
                                       akeller@dicellolevitt.com

                                       /s/ Norman E. Siegel
                                       Norman E. Siegel
                                       STUEVE SIEGEL HANSON LLP
                                       460 Nichols Road, Suite 200
                                       Kansas City, Missouri 64112
                                       Tel. 816.714.7100
                                       siegel@stuevesiegel.com
                                       Consumer Plaintiffs’ Co-Lead Counsel
                                          2
Case 1:17-md-02800-TWT Document 1202 Filed 03/23/21 Page 3 of 6




                            /s/ Roy E. Barnes
                            Roy E. Barnes
                            Ga. Bar No. 039000
                            BARNES LAW GROUP, LLC
                            31 Atlanta Street
                            Marietta, Georgia 30060
                            Tel. 770.227.6375
                            roy@barneslawgroup.com

                            David J. Worley
                            Ga. Bar No. 776665
                            EVANGELISTA WORLEY LLC
                            8100A Roswell Road, Suite 100
                            Atlanta, Georgia 30350
                            Tel. 404.205.8400
                            david@ewlawllc.com
                            Consumer Plaintiffs’ Co-Liaison
                            Counsel

                            Andrew N. Friedman
                            COHEN MILSTEIN SELLERS &
                            TOLL PLLC
                            1100 New York Avenue, NW, Suite 500
                            Washington, D.C. 20005
                            Tel. 202.408.4600
                            afriedman@cohenmilstein.com

                            Eric H. Gibbs
                            GIRARD GIBBS LLP
                            505 14th Street, Suite 1110
                            Oakland, California 94612
                            Tel. 510.350.9700
                            ehg@classlawgroup.com




                              3
Case 1:17-md-02800-TWT Document 1202 Filed 03/23/21 Page 4 of 6




                            James Pizzirusso
                            HAUSFELD LLP
                            1700 K Street NW Suite 650
                            Washington, D.C. 20006
                            Tel. 202.540.7200
                            jpizzirusso@hausfeld.com

                            Ariana J. Tadler
                            TADLER LAW LLP
                            One Penn Plaza, 36th Floor
                            New York, New York 10119
                            Tel. 212.946.9453
                            atadler@tadlerlaw.com

                            John A. Yanchunis
                            MORGAN & MORGAN COMPLEX
                            LITIGATION GROUP
                            201 N. Franklin Street, 7th Floor
                            Tampa, Florida 33602
                            Tel. 813.223.5505
                            jyanchunis@forthepeople.com

                            William H. Murphy III
                            MURPHY, FALCON & MURPHY
                            1 South Street, 23rd Floor
                            Baltimore, Maryland 21224
                            Tel. 410.539.6500
                            hassan.murphy@murphyfalcon.com

                            Jason R. Doss
                            Ga. Bar No. 227117
                            THE DOSS FIRM, LLC
                            36 Trammell Street, Suite 101
                            Marietta, Georgia 30064
                            Tel. 770.578.1314
                            jasondoss@dossfirm.com
                            Consumer Plaintiffs’ Steering
                            Committee
                               4
Case 1:17-md-02800-TWT Document 1202 Filed 03/23/21 Page 5 of 6




                            Rodney K. Strong
                            GRIFFIN & STRONG P.C.
                            235 Peachtree Street NE, Suite 400
                            Atlanta, Georgia 30303
                            Tel. 404.584.9777
                            rodney@gspclaw.com

                            Consumer Plaintiffs’ State Court
                            Coordinating Counsel




                              5
      Case 1:17-md-02800-TWT Document 1202 Filed 03/23/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court via its

CM/ECF service, which will send notification of such filing to all counsel of record.

      I further certify that a copy of the foregoing was served upon Robert Joseph

Whiteman, Jr. via United States Postal Service, addressed as follows:

                           Robert Joseph Whiteman, Jr.
                                REG #60495-066
                               FCI Allenwood Low
                          Federal Correctional Institution
                                  P.O. Box 1000
                             White Deer, PA 17887

             This 23nd day of March, 2021.

                                              /s/ Roy E. Barnes
                                              BARNES LAW GROUP, LLC
                                              31 Atlanta Street
                                              Marietta, Georgia 30060
                                              Tel.770.227.6375
                                              roy@barneslawgroup.com




                                         6
